MATTER OF M—C-

In DEPORTATION Proceedings
A-10466862
Decided by Board May 17, 1961
Petty offense—Section 4, Act of September 3, 1954—State statute punishing
crime either as felony or misdemeanor—Benefits limited to aliens "otherwise admissible."
(1) Conviction of crime (statutory rape) which is punishable under California law in the discretion of the court either as felony or as misdeameanor
(imprisonment in county jail for not more than one year) may be treated
as conviction for "petty offense" within section 4, Act of September 3, 1954,
where respondent was sentenced to six months in county jail, sentence suspended, and placed on probation. (Of. Matter of C-0—, 8 188.)
(2) While respondent qualifies as petty offender, he was not "otherwise admissible" at time of last entry, not being in possession of required immigrant visa, and, hence, he cannot be granted section 4 exemption in respect
to such entry.
CHARGES :

Order : Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)]--Excludable
at entry under section 212(a) (9), convicted of crime involving
moral turpitude, to wit, rape.
Act of 1952—Section 241(a) (2) LS U.S.C. 1251(a) (2) ] —Entered
Without inspection.
BEFORE THE BOARD
DISCUSSION: Au order entered by the special inquiry officer on
November 25, 1960, grants the respondent voluntary departure in lieu
of deportation as an alien who last entered the United States without inspection (8 U.S.C. 1251(a) (2) ). The special inquiry officer,
pursuant to the authority contained in 8 U.S.C. 1182a (Public Law
770, September 3, 1954), found the respondent eligible for a waiver
of the charge that he is deportable as an alien excludable at the time
of entry because of his conviction of a crime involving moral turpitude, to wit, rape. The examining officer excepts to the finding that

the respondent is eligible for a waiver under 8 U.S.C. 1182a, 6upra,

and has submitted the case on appeal (8 CFR 242.9).
The respondent is a native and citizen of Mexico, male, married,
280

29 years of age, who was admitted to the'United States fur permanent residence at the port of Nogales, Arizona, on August 17, 1955.
He last entered the United States without inspection at the port of
San Ysidro, California, on or about July 4, 1959. The respondent
was deported to Mexico through the port of Hidalgo, Texas, on
September 13, 1956. He was found deportable on the same criminal
charge here under consideration. The respondent was again deported through the port of Hidalgo, Texas, June 18, 1958, on the
charge that he last entered without inspection. An application for
permission to reapply for admission into the United States was
denied on November 18, 1958.
Evidence of record establishes that the respondent was convicted
on June 18, 1956, in the Superior Court of California (Los Angeles
County) on a plea of guilty of the crime of statutory rape. 1 He
was sentenced to imprisonment in the Los Angeles County jail for a
term of six months, sentence suspended, and probation granted for
two years on condition that he pay a fine of $150 to the probation
officer in periodic installments.
The respondent's eligibility for voluntary departure under the
provisions of section 244(e) of the Immigration and Nationality Act
(8 U.S.C. 1254(e)) depends upon whether he is eligible for the
waiver provided by Public Law 770 of the 83rd Congress (8 U.S.C.
1182a). Public Law 770 (supra) provides, inter alia, that "Any
alien who is excludable because of the conviction of a misdemeanor
classifiable as a petty offense under the provisions of section 1(3)
of Title 18, United States Code, by reason of the punishment actually imposed, . . . may hereafter he [be] granted a visa and admitted
to the United States, if otherwise Omissible: Provided, That the
alien has committed only one such offense" (emphasis supplied). We
have held that Public Law 770 is applicable to deportation as well
as exclusion proceedings. Matter of C—, 6 331 (1954) ; Matter of
H—, 6-435 (1954).
The examining officer contends that the respondent cannot qualify
as a petty offender either under the provisions of the California
Penal Code 2 or the provisions of 18 U.S.C. 1,3 because the offense of
which he has been convicted is a felony and not a misdemeanor. The
special inquiry officer, on the other hand, reasons that since the
-

punishment "actually imposed" by the trial court was imprisonment

in the county jail for a period of six months (suspended) and a
fine of $150, the offense is deemed to be misdemeanor pursuant to the
% Tne Penal Code of California dennes the crime of statutory rape as follows : "Section 261, Rape—acts constituting—Rape is an act of sexual Intercourse, accomplished with a female not the wife of the peepetrator, under

either of the following circumstances. 1. Where the female is under the
of 18 years * • *."
(See footnotes on following page)

281

age

alternate provision of section 264 of the California Penal Code,'
section 17 of the same code, 2 and 18 U.S.C. 1(3). 3
The penalty for statutory rape under the California Penal Code 4
is in the alternative and may be either by imprisonment in a county
jail for not more than one year or in the state prison for not more
than 50 years. The trial j udge has the discretion of • designating

the institution when the defendant enters a plea of guilty.
Here we are confronted with a disjunctive statute which permits
the classification of statutory rape either as a felony or a misdemeanor depending upon whether the punishment imposed is imprisonment in the county jail or the state penitentiary. Where a.
statute includes within its scope both felonies and misdemeanors
and is so drawn that each classification is defined in divisible portions of the statute, we will look to the record of conviction and
ascertain under which divisible portion of the statute the sentence
wan imposed and determine therefrom whether the alien has been

convicted of a felony or a misdemeanor under the federal statute
(18 U.S.C. 1). Cf. United States v. Gill, 204 F.2d 740, 743 (C.A. 7,
1953).
Looking to the record of conviction, we find that the respondent
was sentenced to imprisonment under that portion of section 264 of
the California Penal Code which limits the "maximum penalty"
that may be imposed to "imprisonment in the county jail for not
more than one year." A misdemeanor under 18 U.S.C. 1(1) and
1(2) 3 is an offense other than one "punishable by death or imprison'Section 17 of the California Penal Code provides: "A felony is a crime
which is punishable with death or by imprisonment in the state prison. Every
other crime is a misdemeanor. When a crime, punishable by imprisonment in
the state prison, is also punishable by flue or iwprisonineut in a counly Jan,
In the discretion of the court, it shall be deemed a misdemeanor for all purposes after a judgment imposing a punishment other than imprisonment in
the state prison . . ."
Title 18, section 1, of the United States Code reads as follows: "Offenses
olaaairied Notwithstanding any Act of Congress to the contrary: (1) Any
offense punishable by death or imprisonment for a term exceeding one year is
a felony. (2) Any other offense is a misdemeanor. (3) Any misdemeanor,
—

the penalty for which does not exceed imprisonment for a period of

318

months or a fine of not more than $500, or both, is a petty offense."
4 That portion of section 264 pertinent to this proceeding reads as follows:
"Where the offense is under subdivision 1, of section 261 of the Penal Code,
in which case the punishment shall be either by imprisonment in the county
jail for not more than one year or in the state prison for not more than 50
years, and in such case the jury shall recommend by their verdict whether
the punishment shall be by imprisonment in the county jail or in the state
Prison: Provided, That when the defendant pleads guilty of an offense under
subdivision 1 of section 201 of the Penal Code the punishment shall be in the
discretion of the trial court, either by imprisonment in the county jail for
not more than one year or in the state prison for not more than 50 years."

282

=lent for a term exceeding one year." The courts have uniformly
held that under 18 U.S.C. 1 it is not the actual punishment imposed
but that which the statute authorizes which determines whether a
crime is a felony or a misdemeanor. Brede v. Powers, 263 U.S. 4
(1923) ; Barde v. United States, 224 F.2d 959 (C.A. 6, 1955) ; Cartwright T. United States, 146 F.2d 133 (C.A. 5, 1944).
Since the maximum penalty provided by that portion of section
264, supra, here under consideration does not exceed one year, the

respondent has been convicted of a misdemeanor within the meaning of 18 U.S.C. 1(1) and 1(2). We conclude, therefore, that the
respondent has been convicted of a "misdemeanor classifiable as a
petty offense" since the "punishment actually imposed" . . . "does
not exceed imprisonment for a period of six months or a fine of not
more than $500, or both." (8 U.S.C. 1182a; 18 U.S.C. 1(3) ).
The Service maintains that the special inquiry officer has overlooked a prior decision of this Board to the effect that the "maximum punishment provided by the statute is the determining factor
as to whether an offense is a felony or a misdemeanor" (Mattor of
0 0 , 8 188 (1959)). This conclusion we have reached in the
-

—

instant case is in full agreement with our decision in Matter of
0-0—, supra.

The Texas statute under consideration in Matter of C-0—,
and provided a maximum
penalty of two years in the county jail or a fine not exceeding $500.
supra, was designated a "misdemeanor"

The statute provided no alternative as to whether the offense was

a misdemeanor or a felony. It was not necessary to look to the
record of conviction to ascertain whether the alien had been convicted as a felon or a misdemeanant. We applied the same test in
Matter of C-0—, supra, as we have applied in the instant case to
that portion of the California statute which provides the penalty
for the offense committed by the respondent.
The respondent herein has committed only one offense and, therefore, comes within the proviso found in Public Law 770, supra. The
examining officer, assuming, without conceding, that the respondent
has been convicted of a crime classifiable as a petty offense, maintains that the respondent is also ineligible for the waiver provided
by the statute because he was not "otherwise admissible" to the
United States on the occasion of his last entry. The examining
officer maintains that at the time of the respondent's last entry on
July 4, 1959, he was inadmissible by reason of the fact that he had
not secured permission to reapply for admission into the United
States after deportation, the fact that he was an immigrant not in
possession of an immigration visa and the fact that he last entered
without inspection. The fact that respondent last entered the
United States without inspection does not affect his admissibility

283

insofar as Public Law 770 is concerned because entry without, inspection is a ground for deportation and not exclusion.
We have concluded that under the provisions of 18 U.S.C. 1 and
Public Law 770 the respondent has been convicted of a misdemeanor
classifiable as a petty offense. We note that the respondent's original deportation on September 6, 1956, was based on the identical
criminal charge which we now classify as a petty offense. However, it is a well-established rule that a subsequent interpretation
of a law cannot be pleaded to vitiate a prior order of deportation.
United States ex rel. Steffner v. Carmichael, 183 F.2d 19 (C.A. 5,
1950) ; United States ex rel. Koehler v. Corsi, 60 F.2d 123 (C.A. 2,
1932). Under the circumstances, the respondent was not "otherwise admissible" at the time of his last entry.
The question before us is whether the respondent's status as an
inadmissible alien at the time of his last entry on July 4, 1959, can
be cured by a nuns pro tune grant of permission to reapply for
admission after deportation from the United States on the identical charge which we now find to be within the purview of 18
U.S.C. 1(3).
It is a basic concept of the Board's appellate jurisdiction that it
must do complete justice in a given case and, therefore, must take
any action necessary to dispose of a particular case. While this
Board does have authority to grant the respondent permission to
reapply, nunc pro tunc,5 such action will not dispose of the respondent's inadmissibility at the time of his last entry as an alien
immigrant not in possession of a valid unexpired immigration visa
or other valid entry document (section 212(a) (20), Immigration
and Nationality Act; 8 U.S.C. 1182(a) (20)). The respondent was
not eligible for a waiver of documents under the provisions of section 211(b) of the Immigration and Nationality Act (8 U.S.U.
1181(b)) because after deportation and on the occasion of his last
entry he was not an otherwise admissible alien returning to an unrelinquished lawful permanent residence in the United States after
a temporary absence abroad.
This fact alone renders the respondent ineligible for the waiver
provided by Public Law 770, supra. The respondent at the time of
his last entry must qualify both as a "petty offender" and as au
"otherwise admissible" alien. Under the circumstances, the respondent is not eligible for voluntary departure under section 244(e) of
the Immigration and Nationality Act (8 U.S.C. 1254(e)) since 1w

is deportable as a criminal alien.
The fact that we have found the respondent ineligible for a waiver
of the criminal charge in this proceeding does not bar him from
seeking relief under Public Law 770, supra, after his return to
Matter at S—N—, 6-73, 74.

284

in securing permission
to reapply for admission following his departure under an order of
deportation. The conviction which rendered him ineligible for a
visa in the application denied on November 18, 1958, would be a
"petty offense" according to our interpretation and analysis of both
the facts and the law in this case.
The appeal of the examining officer will be sustained. An appropriate order will be entered.
ORDER: It is directed that the order entered by the special inquiry officer on November 25, 1960, granting the alien voluntary
departure in lieu of deportation and providing for his deportation
in the event he fails to depart, be and the same is hereby withdrawn.
It is further ordered that the alien be deported from the United
States in the manner provided•by law on the charges stated in the
order to show cause.
Mexico. Ile s>liould encounter no difficulty

285

